Citation Nr: 1422777	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a rotator cuff tear of the left shoulder.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain and lumbar disc disease L5-S1.

3.  Entitlement to an initial evaluation in excess of 10 percent for meniscus derangement of the left knee.

4.  Entitlement to an initial compensable rating for mallet of the ring finger of the right hand.

5.  Entitlement to an initial compensable evaluation for tendonitis of the right hip.

6.  Entitlement to an initial compensable evaluation for tendonitis of the left hip.  

7.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.

8.  Entitlement to an initial compensable evaluation for epicondylitis of the left elbow.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985 and from April 2009 to April 2010.   He also served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which granted service connection for the claims.  

In February 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to  an initial evaluation in excess of 10 percent for a rotator cuff tear of the left shoulder, entitlement to an initial evaluation in excess of 10 percent for lumbar strain and lumbar disc disease L5-S1, entitlement to an initial evaluation in excess of 10 percent for meniscus derangement of the left knee, entitlement to initial compensable evaluations for tendonitis of the right and left hips, and entitlement to an initial compensable evaluation for bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the February 2014 Board hearing,  prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal on the issues of entitlement to a compensable evaluation for mallet of the ring finger and entitlement to an initial compensable rating for epicondylitis of the left elbow.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issues of entitlement to a compensable evaluation for mallet of the ring finger and entitlement to an initial compensable rating for epicondylitis of the left elbow by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal on the issues of entitlement to a compensable evaluation for mallet of the ring finger and entitlement to an initial compensable rating for epicondylitis of the left elbow and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issues of entitlement to a compensable evaluation for mallet of the ring finger and entitlement to an initial compensable rating for epicondylitis of the left elbow and it is dismissed.


ORDER

The appeal on the issues of entitlement to a compensable evaluation for mallet of the ring finger and entitlement to an initial compensable rating for epicondylitis of the left elbow is dismissed.


REMAND

The Veteran's testimony at the November 2013 Board hearing indicates that he believes his service-connected disabilities have worsened.  The Veteran described possible neurological symptoms.  See Board hearing transcript at p. 9-11.  The most recent VA examination of record was in May 2010, four years ago.  The Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The most recent VA treatment record in the claims file is dated in December 2013.  Thus, on remand, the RO should obtain any more recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from December 2013 to present, if any.  If no records can be obtained, the claims file should indicate this fact.

2.  Schedule the Veteran for a VA examination(s) to determine the current level of severity of his service-connected (a)  rotator cuff tear of the left shoulder; (b) lumbar strain and lumbar disc disease L5-S1; (c) meniscus derangement of the left knee; (d) tendonitis of the right hip; (e) tendonitis of the left hip; and (f) bilateral plantar fasciitis.

The examiner should identify all current symptoms and their severity.  The results of range of motion testing should be reported.  The examiner should address flare-ups and provide an opinion as to whether there are additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination or flare-ups.  

In regard to the Veteran's lumbar spine disability, the examiner should address any neurological symptoms, such as radiculopathy or urinary incontinence.  

Regarding the Veteran's plantar fasciitis, the examiner should address all symptoms and functional impairment associated with the plantar fasciitis.  The examiner must indicate whether the plantar fasciitis results in limitation of motion of a foot or ankle.  The examiner must estimate the severity of the impairment associated with the right and left foot plantar fasciitis, i.e. whether it is slight, moderate, moderately severe, or severe.  An explanation should be provided for any opinion expressed.

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


